 Fill in this information to identify the case:

 Debtor name         Marine Technology Solutions, LLC

 United States Bankruptcy Court for the:            MIDDLE DISTRICT OF PENNSYLVANIA

 Case number (if known)           1:21-bk-00555
                                                                                                                                                   Check if this is an
                                                                                                                                                   amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                  12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

             No. Go to Part 2.

             Yes. Go to line 2.


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                   $292.58
           AT&T                                                                 Contingent
           PO Box 6416                                                          Unliquidated
           Carol Stream, IL 60197-6416                                          Disputed
           Date(s) debt was incurred 3/16/21
                                                                             Basis for the claim:    Utility Bill
           Last 4 digits of account number 4533
                                                                             Is the claim subject to offset?       No     Yes

 3.2       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $6,431.16
           Earlbeck Gases & Technologies                                        Contingent
           8204 Polaski Highway                                                 Unliquidated
           Rosedale, MD 21237                                                   Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?       No     Yes

 3.3       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                     $29.50
           Express Lanes                                                        Contingent
           PO Box 23530                                                         Unliquidated
           Alexandria, VA 22304                                                 Disputed
           Date(s) debt was incurred 3/12/2021
                                                                             Basis for the claim:    Toll Fees
           Last 4 digits of account number 0005
                                                                             Is the claim subject to offset?       No     Yes

 3.4       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                 $1,672.52
           PA Department of Revenue                                             Contingent
           PO Box 280904                                                        Unliquidated
           Harrisburg, PA 17128-0904                                            Disputed
           Date(s) debt was incurred 12/31/2020
                                                                             Basis for the claim:    Taxes
           Last 4 digits of account number 2567
                                                                             Is the claim subject to offset?       No     Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                     page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                         26031                                            Best Case Bankruptcy


           Case 1:21-bk-00555-HWV                               Doc 19 Filed 05/06/21 Entered 05/06/21 11:20:41                                              Desc
                                                                Main Document    Page 1 of 2
 Debtor       Marine Technology Solutions, LLC                                                        Case number (if known)            1:21-bk-00555
              Name

 3.5       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                         $90.50
           Payliance                                                            Contingent
           2 Easton Oval, Suite 310                                             Unliquidated
           Columbus, OH 43219-6011                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    USPS
           Last 4 digits of account number      7512
                                                                             Is the claim subject to offset?         No     Yes

 3.6       Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                       $121.93
           USACE Finance Center                                                 Contingent
           CEFC-FD                                                              Unliquidated
           5722 Integrity Drive                                                 Disputed
           Millington, TN 38054
                                                                             Basis for the claim:    Overpayment of Prompt Pay Interest
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?         No     Yes



 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the             Last 4 digits of
                                                                                                      related creditor (if any) listed?                   account number, if
                                                                                                                                                          any
 4.1       JSD Management, Inc.
           1283 College Park Drive                                                                    Line     3.2                                        3595
           Dover, DE 19904
                                                                                                             Not listed. Explain

 4.2       PA Department of Revenue
           1854 Brookwood Street                                                                      Line     3.4                                        2567
           Harrisburg, PA 17104
                                                                                                             Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                            5a.          $                                0.00
 5b. Total claims from Part 2                                                                            5b.    +     $                            8,638.19

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                                 5c.          $                              8,638.19




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                        Page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                              Best Case Bankruptcy


           Case 1:21-bk-00555-HWV                               Doc 19 Filed 05/06/21 Entered 05/06/21 11:20:41                                                 Desc
                                                                Main Document    Page 2 of 2
